Alegándose que la sentencia apelada es contraria a la prueba y a derecho habiendo errado la corte al desestimar la demanda y al de-clarar que la muerte del obrero Manuel Tricoche, no ocurrió como consecuencia del trabajo en que se ocupaba arrancando espeques el día en que falleció de repente: examinados los autos el tribunal resolvió que la corte de distrito no había cometido los errores que se le atribuyen pues la prueba no demuestra que el obrero falleciera a consecuencia del tra-bajo .que realizaba.